Citation Nr: 0913439	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for the service-connected seizure disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1980 to 
March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected seizure disorder currently is not 
shown to be manifested by the Veteran having one major 
seizure every four months over the previous year or nine to 
ten minor seizures per week.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for the service-connected seizure are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.12, 4.20, 4.27, 4.40, 4.45, 4.71, 
4.71a including Diagnostic Code 8910, 8911 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In February 2004, prior to the rating decision on appeal, the 
RO sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the February 2005 rating decision.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2004 letter, a 
November 2004 letter, and an April 2007 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2004, November 2004 and April 2007 letters 
advised the Veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the February 2006 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in March 2006.  

Further, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the February 2004, 
November 2004, and April 2007 VCAA letters were in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the Veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical evidence, as well as lay evidence 
from other individuals who could describe from their 
knowledge and personal observations in what manner his 
disabilities had worsened.  

The Board is aware that the February 2004, November 2004, and 
April 2007 VCAA letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  

However, the Veteran's December 2004 and January 2008 VA 
examination involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the Veteran's 
access to his VA examination reports (indicated in his 
representative's March 2009 statement, as the claims file had 
been reviewed by the representative), reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  

Moreover, as the Veteran discussed his service-connected 
disability in terms of relevant symptomatology and as he 
described the functional effects of his disabilities on his 
everyday life in support of his claim during his examination, 
the Board is satisfied that he had actual knowledge of what 
was necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the February 2006 Statement of 
the Case was followed up by a Supplemental Statement of the 
Case in March 2008 and June 2008, representing VA action that 
served to render any pre-adjudicatory notice error non-
prejudicial.  Vazquez-Flore.  

For these reasons, the Board finds that any notice errors 
with regard to the second and third requirements of Vazquez-
Flores are not prejudicial, inasmuch as they did not affect 
the "essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in December 2004 and 
January 2008.  

The Board notes that in the Veteran's representative March 
2009 statement it was asserted that the last VA examination 
was in December 2004; therefore, the case should be remanded 
for another VA examination.  

However, the Board finds that the Veteran's representative 
overlooked the January 2008 VA examination and that there is 
no evidence that the Veteran's condition is worse then that 
examination and therefore, a remand for a new examination is 
not warranted at this time.  Remands that would only result 
in imposing additional burdens on VA, with no benefit flowing 
to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of seizures.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

A July 1987 RO rating decision granted service connection for 
seizures with a 40 percent disability rating.  This 40 
disability rating was continued by RO rating decisions in 
October 2002 and May 2004, as well as the February 2005 RO 
rating decision on appeal.  

The Veteran's service-connected seizure disorder has been 
rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8910 - 8911.  
The Board notes that seizure disorders are rated under 
Diagnostic Code 8910 for grand mal epilepsy and under 
Diagnostic Code 8911 petit mal epilepsy.  

Under Diagnostic Codes 8910 and 8911 a 10 percent rating is 
warranted for a confirmed diagnosis of epilepsy with a 
history of seizures.  

A 20 percent rating is warranted for at least 1 major seizure 
in the prior 2 years, or 2 minor seizures during the prior 6 
months.  

A 40 percent rating is warranted for at least 1 major seizure 
in the prior 6 months or 2 in the prior year, or averaging at 
least 5 to 8 minor seizures weekly.  

A 60 percent rating is warranted for at least 1 major seizure 
in 4 months over the prior year, or 9-10 minor seizures per 
week.  

An 80 percent rating is warranted for at least 1 major 
seizure in 3 months over the prior year, or more than 10 
minor seizures weekly.  

A 100 percent rating is warranted for at least 1 major 
seizure per month during the preceding year.  

Note (1) to the General Rating Formula for Major and Minor 
Epileptic Seizures provides that, when continuous medication 
is shown necessary for the control of epilepsy, the minimum 
rating will be 10 percent.  This rating will not be combined 
with any other rating for epilepsy.  

Note (2) provides that, in the presence of major and minor 
seizures, the predominating type of epilepsy is to be rated.  

Note (3) provides that there will be no distinction between 
diurnal and nocturnal major seizures.   38 C.F.R. § 4.124a.  

For rating purposes, major seizures are characterized as 
being the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in the consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head, or sudden jerking movements of the arms, 
trunk, or head, or sudden loss of postural control.  38 
C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.  

At the Veteran's December 2004 VA examination, he was noted 
to be taking 4 tablets of Dilantin.  His friends reportedly 
witnessed two seizures in March and June.  He did not have 
migraines, tics or chorea.  The VA examiner stated the 
Veteran's description of seizures was "likely grand mal 
seizures with post ictal."  His neurological examination was 
normal, and he did not drive.  

An earlier VA outpatient treatment report dated in September 
2004 noted that the Veteran had stated that he had two 
seizures in March and three attacks in May.  Reportedly, when 
he visited the emergency room, the Veteran was noted to have 
refused to take his medication.  It was noted that he had not 
been taking his medication at the time of the attacks and 
that he had not resumed taking them.  The impression at that 
time was that of lapsed anticonvulsant therapy for a seizure 
disorder.  He was scheduled to resume his phenytoin therapy.  

An earlier VA outpatient treatment report from January 2001 
had noted a history of a generalized tonic-clonic seizures 
with loss of consciousness following a fight in service with 
continuing activity after service when he stopped taking 
medication.  He had participated in drug rehabilitation in 
1989 and had stopped drinking for over a year.  Over the ten 
year, he had had 11 to 13 tonic-colonic seizures.  The 
Veteran reported having had a seizure about five days earlier 
after he had been drinking the night before.  

In February 2006, in connection with VA outpatient treatment, 
the Veteran reported having had no seizures in eight months.  
It was noted that his seizures were well controlled with 
medication.  

In a July 2006, a neurology report that the Veteran reported 
having had 2 to 4 seizures in the past 2 to 3 months where he 
couldn't control his arms and in the past his seizures were 
accompanied by urinary incontinence and tongue biting.  

In August 2006, he reported having a seizure two weeks 
earlier.  In May 2007, he had had no seizures in 2 to 3 
months.  

An August 2007 VA neurology clinic note stated that the 
Veteran's seizures were described as generalized tonic clonic 
accompanied by loss of consciousness for 1 to 2 minutes and 
with confusion ranging from 2 hours to 1 day.  He reported 
having had 7 seizures since January 2007 and 5 episodes in 
2006.  His seizure in March 2007 was described as strong 
flashbacks in the form of previous fights, followed by 
shaking and rigidity for 1 to 2 minutes, he was alert and 
conscious throughout.  The assessment was that of probable 
seizures with episodes of PTSD with motor manifestations.  

The Veteran had a VA examination in January 2008 when he 
reported having 3 to 4 seizures a month, with his last 
seizure 2 weeks earlier.  These seizures consisted of 
shaking.  One time, he reported standing and lifted his arms 
to get his suitcase off an overhead rack when he noticed that 
his arms were shaking so he sat down for a few minutes until 
it stopped.  He did not loose consciousness or control of his 
bladder.  

When his last seizure occurred two weeks earlier, the Veteran 
reported sleeping and only noticed that he wet the bed.  Even 
his girlfriend was unsure if he had had a seizure because she 
just noticed that he moved around a lot.  His seizures were 
precipitated by aggravation and confusion.  He was on 
Divalproex 500 mg 6 tablets at bedtime, which worked better 
then his Dilantin and cut back on the intensity of the 
seizures.  He did not have as much in terms of mood swings 
and did not fly off the handle as much.  

In April 2008, when seen on an outpatient basis, an 
assessment and plan included entries of seizures are well 
controlled on Valproate and a history of substance abuse with 
abstinence for more than three years.  

The Veteran submitted two statements from friends who had 
witnessed his seizures.  One friend stated that the Veteran 
had trouble breathing and then his body tensed up and he 
began to shake.  He then would come to 10 to 20 minutes later 
with no recollection of what happened.  

The Board finds after a careful review of the evidentiary 
record that the service-connected seizure condition currently 
is not shown to have manifested by one major seizure every 
four months over the past year or nine to ten minor seizures 
on a weekly basis.  

The VA records noted a past history of tonic-clonic seizures, 
however, his more recent seizure manifestations are not shown 
to be reflective of his having only minor seizures.  The 
seizures were described as sudden jerking movements of the 
arms and not events manifested by a convulsion with 
unconsciousness.  38 C.F.R. § 4.124a, Diagnostic Codes 8910, 
8911.  

The Board also notes that, under 38 C.F.R. § 4.121, 
Identification of Epilepsy, to warrant a rating the seizures 
must be witnessed or verified sometime by a physician.  In 
addition, in 2004, history of noncompliance with treatment 
and longstanding drug alcohol abuse was noted.  When seen in 
April 2008, his seizures were noted to be well controlled 
with medication, and the Veteran had been abstinent form 
drugs and alcohol for over three years.  

The fact that the Veteran suffers from seizures has been 
verified by a medical professional.  However, 38 C.F.R. 
§ 4.121 also states that "[a]s to frequency, competent, 
consistent lay testimony emphasizing convulsive and immediate 
post-convulsive characteristics may be accepted.  The 
frequency of seizures should be ascertained under the 
ordinary conditions of life (while not hospitalized)."  

The Board notes that, at the Veteran's January 2008 VA 
examination, his girlfriend reported witnessing a seizure and 
her description of the seizure met the criteria for petit mal 
seizures and not grand mal seizures.  

Therefore, the Board finds that the current frequency and 
type of seizures have not been independently corroborated and 
that neither medical nor lay evidence tends to show that 
service-connected disability picture is manifested by pattern 
of one major seizure every 4 months in the previous year or 
nine to ten minor seizures per week.  

Therefore, given these facts, the Board finds that the claim 
for an increased rating for the service-connected seizure 
disorder must be denied.  


ORDER

An increased rating in excess of 40 percent for the service-
connected seizure disorder is denied.  


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


